UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6829



STEPHEN E. MCCLELLAND,

                                    Party in Interest - Appellant,


          and


ALLEN  MCRAE;   CHARLES STEVENSON; PATRICK
LAHENS; DENNIS BLYDEN; DAVID EVICK, JR.;
RASHID QAWI AL-AMIN,

                                                          Plaintiffs,


          versus


GENE M. JOHNSON, in his official capacity,

                                               Defendant - Appellee.

---------------------------------------------

UNITED STATES OF AMERICA,

                                                              Movant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-03-164-3)


Submitted:   September 1, 2004            Decided:   October 28, 2004


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.
Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Stephen E. McClelland, Appellant Pro Se. Mark Ralph Davis, Joel
Christopher Hoppe, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Stephen E. McClelland appeals the district court’s order

denying his motion to intervene filed pursuant to Fed. R. Civ.

P. 24.   We have reviewed the record and find no abuse of discretion

in the district court’s denial of relief.           Accordingly, we affirm

the district court’s denial of McClelland’s motion for intervention

as of right under Rule 24(a) for the reasons stated by the district

court.      See McClelland v. Johnson, No. CA-03-164-3 (E.D. Va.

Apr. 20, 2004).       We dismiss the appeal from the district court’s

denial of McClelland’s motion for permissive intervention under

Rule 24(b).     See Bhd. of R.R. Trainmen v. Baltimore & Ohio R.R.

Co., 331 U.S. 519, 524 (1947) (“Ordinarily, in the absence of an

abuse of discretion, no appeal lies from an order denying leave to

intervene where intervention is a permissive matter with the

discretion of the court.”). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and     argument   would   not   aid   the

decisional process.



                                     AFFIRMED IN PART; DISMISSED IN PART




                                     - 3 -